DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 06/30/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over James US 4674776 (hereinafter referred to as James) and further in view of Ellis et al. US 20150184425 (hereinafter referred to as Ellis). 

Regarding claim 1, James teaches a latching device comprising: 
a chassis (20); 
a latch bolt (112) configured to move between a latch extended position (fig 1) and a latch retracted position(fig.7); 
a handle lock (26) configured to selectively lock a handle (22) in a locked position and unlock the handle in an unlocked position (col.5 lines 1-24); 
a lock cylinder (24) configured to receive a key (86), wherein the lock cylinder is further configured to rotate, wherein when the lock cylinder is rotated in a first direction (not labeled, see fig 7-9, col. 8 lines 20-53) the latch bolt is moved from the latch extended position to the latch retracted position, and the handle lock is moved from the locked position to the unlocked position.
James does not teach an electromechanical actuator or wherein the lock cylinder is configured to override the locked position caused by the electromechanical actuator upon a power loss to the electromechanical actuator. 
 Ellis teaches a latching device comprising an electromechanical actuator (motor 76, fig5) configured to move the handle lock between the locked and unlocked position, wherein the lock cylinder (key, paragraph 11) is configured to override the locked position caused by the electromechanical actuator upon a power loss (Ellis teaches that the concept of using a key to override the latch when there is a power interruption -i.e. a failure- already exists in the prior art. See paragraph 11.) to the electromechanical actuator. 
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to provide the latching device of James with an addition of an electromechanical actuator and the concept of using a key to override the locked position caused by a power loss as taught by Ellis in order to automate a manual activity by providing a power actuated latching device. 

Regarding claim 2, James in view of Ellis further teaches the latching device of claim 1, further comprising a deadbolt (James 100) configured to move between a deadbolt extended position (James fig8) and a deadbolt retracted position (James fig7), wherein when the lock cylinder is rotated in the first direction the deadbolt is moved from the deadbolt extended position to the deadbolt retracted position. (James, see movement from fig 8 to fig7) 

Regarding claim 3, James in view of Ellis further teaches the latching device of claim 2, wherein when the lock cylinder is rotated in the first direction the deadbolt is first moved to the deadbolt retracted position first and then latch bolt is moved to the latch retracted position. (James fig4-9, col.6 line 62 – col 7 line 13, col.8 lines 38-52, col.9 lines 19-35)

Regarding claim 7, James in view of Ellis further teaches the latching device of claim 1, wherein the electromechanical actuator is powered by at least one capacitor (Ellis, paragraph 130). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the combined device of James and Ellis in addition to a capacitor, as further taught by Ellis, in order to provide a backup power means in case of power failure or loss (Ellis, paragraph 129-130). 

Regarding claim 8, James in view of Ellis further teaches the latching device of claim 1, wherein the handle lock is biased (NOTE: The definition of bias, according to Merriam-Webster online is, “bent, tendency,” In the James reference, the handle lock has the tendency to be in the locked position) toward the locked position, wherein the lock cylinder is configured to be held by an operator (user, see background of invention) to retain the handle lock in the unlocked position. (James col. 6 line 54 – col. 7 line 32)

Regarding claim 9, James in view of Ellis further teaches the latching device of claim 1, wherein the lock cylinder (James) and actuator (Ellis) are independently operable to move the handle lock from the locked position to the unlocked position. (James fig. 4-9, Ellis actuator fully actuates the latch, paragraphs 90-92)

Regarding claim 10, James in view of Ellis further teaches the latching device of claim 1, further comprising the handle (James 22) and at least one rod actuated latch (James 100 – NOTE, the definition of rod according to Merriam-Webster online is “a slender bar”, 100 is actuated by the unlabeled bar attached to the right end of 100, fig6) coupled to the handle, wherein when the handle is rotated the at least one rod actuated latch moves from a rod actuated extended position (James fig8) to a rod actuated retracted position (James fig7), and wherein the handle lock is configured to prevent rotation of the handle in the locked position and permit rotation of the handle in the unlocked position. (James col.5 lines 1-24).

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. Regarding the amended claim language- Examiner has modified and addressed the new limitations in the above rejection. Ellis teaches that the concept of using a key to override a latch mechanism in the case of a power failure is well known in the prior art. Ellis states power interruption – this can be broadly applied to power failure as well -i.e. no power. Rejection maintained. 
Previous 112(b) rejections, claim objections, and drawing objections are overcome in light of amendments. 


Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 4, references of record do not teach wherein the lock cylinder is rotated twice in the same direction, one after the other, in order to first retract the deadbolt and then to retract the latch. Although James teaches the use of a handle to retract both the deadbolt and the latch, it is not through two different rotations in the same rotational direction. Examiner can find no reason to combine or modify the references of record without the use of impermissible hindsight. Claims 5-6 are objected to based on their dependency on claim 4. 
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latching devices. 
Related but not relied upon prior art: US 9617757, US 11156021, US 5678870.	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675